The court
(all ihe judges present)
considered the plea as issu. able within the rule of court, and not necessarily unconscientious : and therefore, they thought it ought to have been allowed ; and granted the motion. See 1 Bos & Pul 228. Rucker, and another, v. Harnay, 3 T. R. 124. 1 Sellon’s Practice, 346.
<2fuere. Whether the defendant is intitled to the same privilege and indulgence, where he moves to set aside an interlocutory order for judgment, and for leave to pleau, as where he has obtained a judge’s older for time to plead, ori terms. See 1 Sellon, 346.